Citation Nr: 0404377	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  97-09 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel







INTRODUCTION

The veteran's DD Form 214s are not of record.  It appears 
from the evidence of record that he had approximately 20 
years of service and retired in 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which determined that new 
and material evidence had not been submitted to reopen a 
claim of entitled to service connection for a low back 
disorder.  In January 1999, the Board resolved the veteran's 
claim to reopen in his favor but remanded this matter for 
further development before adjudication on the merits.  The 
requested development is now complete and this matter is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claim has been developed and obtained, and all due 
process concerns have been addressed.

2.  The veteran's service medical records indicate that the 
veteran suffered lumbar and back strain on three occasions, 
but clinical evaluation found the veteran's spine to be 
normal upon his retirement from service.

3.  The veteran currently has lumbar stenosis and herniated 
nucleus pulposus, but these are not shown to be related to 
service.  

4.  Degenerative joint disease of the lumbar spine was not 
manifested within one year of the veteran's retirement from 
service.  





CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In essence, the veteran asserts that he incurred a low back 
disorder while in service and is therefore entitled to 
service connection.

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this case, pending 
since 1996, (long before the enactment of the VCAA in 2000), 
the record shows that the veteran was advised of the legal 
criteria by which service connection for the disability at 
issue may be established, as well as the evidence considered 
in deciding his claim.  (See the November 1996 rating action; 
the March 1997 statement of the case; and supplemental 
statements of the case issued in July 1997, January 2002, 
March 2003, April 2003 and December 2003.)  In addition, in 
March 2003, the veteran was specifically advised of the VCAA 
including the responsibilities he and VA had with respect to 
obtaining evidence, and the evidence necessary to establish 
service connection.  The veteran responded to this letter, in 
part, by saying he had made certain to forward every piece of 
medical records and sources to VA to support his claim.  The 
RO sent a follow up letter to the veteran in April 2003, 
which again identified the information the veteran should 
supply and what VA would do to develop the claim.  

Thereafter, supplemental statements of the case were issued 
in April and December 2003, which again set out the legal 
criteria relevant to the veteran's claim, including the 
responsibilities the veteran and VA had with respect to 
developing the evidence, and they explained the basis for the 
decision made in the case.  Under these circumstances, the 
Board considers the notice requirements of the VCAA to have 
been met.  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were accomplished after 
the initial adjudication of the veteran's claim, which 
sequence of events was found to constitute error in Pelegrini 
v. Principi, U.S. Vet.App. No. 01-944 (January 13, 2004).  
That notwithstanding, it is also observed that following the 
March 2003 letter to the veteran that informed him of the 
VCAA, including the requirements of establishing service 
connection and his and VA's responsibilities in the claims 
process, the veteran's claims were subsequently reviewed and 
an analysis of their merits accomplished as described in the 
April 2003 and December 2003 supplemental statements of the 
case.  The veteran was then given another opportunity to 
submit additional evidence or argument.  Neither the veteran 
or his representative submitted any additional evidence, or 
identified any source from whom records could be obtained.  
Indeed, a January 2004 Report of Contact reflects that the 
veteran requested that his case be transferred to the Board 
immediately.  Under these circumstances, the Board considers 
the lack of notice prior to the initial decision by the RO in 
this case, was not prejudicial to the veteran.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded a VA examination in 
November 2000.  38 C.F.R. § 3.159(c)(4) (2003).  The 
resulting report has been obtained.  His VA treatment records 
have been obtained and identified private medical records 
have been associated with his claims folder. The veteran has 
not identified evidence not of record.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive and futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  Certain 
diseases, including degenerative joint disease, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within a year of discharge from active 
duty.  38 C.F.R. §§ 3.307, 3.309 (2003).  

A determination on the merits of the claim must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  To support a claim or 
be in relative equipoise, the evidence must do more than 
merely suggest a possible outcome.  Instead, there must be at 
least an approximate balance of positive and negative 
evidence for the veteran to prevail.  Id. at 56.  

A review of the veteran's service medical records reveals an 
impression of lumbar strain in May 1972 after the veteran 
picked up a small object and developed severe pain.  In 
September 1977, the veteran was diagnosed to have acute 
lumbar strain after he lifted electronic equipment.  The 
service medical records reveal that one week later his lumbar 
strain was resolving.  A September 1977 radiographic report 
contains an impression of a normal lumbosacral spine.  In 
April 1978, the veteran was diagnosed to have back strain 
after allegedly twisting his back while building a skid.  The 
back strain resolved slowly and the veteran was admitted to 
hospital in May 1978 for physical therapy.  May 1978 
radiographic reports contain impressions of a normal 
lumbosacral spine.  The veteran listed lower back pain in 
January 1980 and May 1981 reports of medical history but upon 
examination, his spine was clinically evaluated as normal 
both in January 1980 and May 1981.  The January 1980 
examination report also indicates that the veteran indicated 
that his last episode of lumbosacral strain occurred in 
September 1979.  

A November 1981 VA radiology report indicates that films of 
the veteran's lumbar spine revealed no abnormal findings.

Beginning in December 1984, medical evidence reveals 
complaints of low back pain and the veteran gave a history of 
back injury in 1978.  Later records also show complaints of 
back pain and a July 1994 VA radiology report contains an 
impression of mild generalized osteopenia, possible old 
healed fracture of the left transverse process of L3 with not 
other evidence of trauma, and minimal evidence of 
degenerative spondylosis.  Subsequent diagnoses include 
herniated nucleus pulposus with associated radiculopathy.

None of the veteran's VA treatment records and the private 
medical evidence of record contain an etiological opinion 
which medically attributes the veteran's post-service low 
back disability to his military service.  The veteran was 
examined in November 2000 to address this question and the 
examiner indicated that it was "impossible to tell whether 
or not the . . . low back condition was secondary directly" 
to service, but added it was "unlikely that the [veteran's 
condition was] caused directly in its entirety secondary to" 
the in-service incidents.  The examiner explained that it was 
impossible to tell whether the veteran's low back condition 
was the result of service due to the veteran's history of 
years of post-service lifting of heavy objects in the food 
service industry.  

For the evidence of record to rise to the level of equipoise 
such that service connection could be warranted in the 
instant case, the evidence must do more than merely suggest a 
possible outcome.  The Board does not construe the comments 
provided by this VA examiner to do more than suggest it is 
possible the in-service complaints are linked to the 
veteran's current disability.  The suggestion of a possible 
outcome does not equate to a conclusion that it is at least 
as likely as not that the veteran's current disability is 
related to his in-service complaints.  Therefore, the Board 
finds that the competent medical evidence does not rise to 
the level of equipoise such that service connection is 
warranted for the veteran's current low back disorder.

As to degenerative joint disease in particular, as indicated 
above, service connection for this impairment would be 
warranted were it shown to a compensable degree within one 
year of discharge from active duty.  38 C.F.R. §§ 3.307, 
3.309.  The July 1994 VA radiology report, however, is the 
first evidence of this disability.  Since this is many years 
after the veteran's discharge from service, service 
connection is not warranted on a presumptive basis.


ORDER


Service connection for a low back disorder is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



